AO 245C (Rev. 04/19) meats etent? ing CHMe oer Apem idifieh within BRBict Pil Aptioe/ATALO POQEEL lefty Changes with Asterisks (*))

 

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

¥v.
JAMES GATTO Case Number: 1 (S2)1 7-CR-686-01 (LAK)
USM Number: 80518-065

Mr. Michael S. Schachter, Esq. 212-728-8102
Defendant’s Attorney

Date of Original Judgment: 3/11/2019
(Or Date of Last Amended Judgment)

 

 

Reason for Amendment:

C1] Correction of Sentence on Remand (18 U.S.C. 3742(f(£) and (2))

|] Reduction of Sentence for Changed Circumstances (Fed, R. Crim.
P. 35(b))

{| Correction of Sentence by Sentencing Court (Fed, R. Crim. P, 35(a))
E_] Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

C1 Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
{_] Modification of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(cK1})

E] Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2)}

[J Direct Motion to District Court Pursuant ["] 28 U.S.C. § 2255 or
(1 18 U.S.C. § 355907)

ivf Modification of Restitution Order (18 U.S.C. § 3664}

THE DEFENDANT:
1 pleaded guilty to count(s)

LC] pleaded nolo contendere to count(s)
which was accepted by the court.

[was found guilty on count(s) _ (S2)One, (S2)Two, and (S2)Three
after a plea of not guilty.

 

 

 

The defendant is adjudicated guilty of these offenses:
Title & Section

 

 

 

18 USC § 1343 & 2 Wire Fraud 9/30/2017 {82)Two

 

   

 

 

 

 

4 raud.
e€ tenced as provided in pages 2 through _
the Sentencing Reform Act of 1984,

(] The defendant has been found not guilty on count(s}
if Count(s) All Open C] is {vfare dismissed on the motion of the United States.

__, itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments inrposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

3/5/2019, rh ff?

Date of Impgéition At] IF
| USDC SDNY Cen i /

Signature of Judge! ™

   

 

 

  

 

 

 

   

 

 

 

 

  
 

 

 

" YOCUMENT . Hon. Lewis A. Kaplan, U.S.D.J.
{ iLECTRONICABLY FILED Name and Title gf Judg ,
“kan 08 Ut
| DATE FILED: Date pve

 

 

iain

 

 
AO 245C (Rev, 04/15) Amended dudemtmr ins OBSExEAK Document 328 Filed 06/17/19 Page. 2 of 6

Sheet 2 — Imprisonment TE: Identify Changes with Asterisks (*))

Judgment — Page 2 of 6
DEFENDANT: JAMES GATTO
CASE NUMBER: 1:(82)17-GR-686-01(LAK)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

9 Months on each of Counts (S2)One, (S2)Two, and (S2)Three, the terms to run concurrently.

Defendant continued on bail pending appeal.

(f= The court makes the following recommendations to the Bureau of Prisons:

Consistent with the policies of the BOP, the Court recommends that the defendant be designated to minimum security
Sheridan FCI, OR.
The defendant is remanded to the custody of the United States Marshal.

The defendant shail surrender to the United States Marshal for this district:
Ol at LC] a.m. Cl p.m. on

 

[1  asnotified by the United States Marshal,

(4 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

Ff] before 2 p.m. on

 

E] as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL.

 
7,

AO 245C (Rev. 04/19) Am€nded didene pit p-OOHS621eAK Document 328 Filed 06/17/19 Page 3 of 6 ;
Sheet 3 — Supervised Release TE: Identify Changes with Asterisks (*))

Judgment—Page 3 of iB
DEFENDANT: JAMES GATTO

CASE NUMBER: _ 1:(82)17-CR-686-04(LAK)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

2 Years subject to the mandatory, standard, and following specia! conditions:

The defendant shail provide the probation officer with any financial information he or she may request as long as any portion
of the restitution remains unpaid.

The defendant shall comply with the payment of any future restitution order as may be issued.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[ff The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
[¥ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
wf You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
{] You must comply with the requirements of the Sex Offender Registration and Notification Act G4 U.S.C. § 20901, ef seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check jfapplicabie)

[] You must participate in an approved program for domestic violence, (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 
AO 245C (Rev. 04/19) Am@Dded dudbnity ine HOGS AK Document 328 Filed 06/17/19 Page 4 of 6

Sheet 3A — Supervised Release

 

 

Judgment—Page 4 of 6
DEFENDANT: JAMES GATTO

CASE NUMBER:  1:(82)17-CR-686-04(LAK)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision, These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have fulltime employment you must try to find fuli-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. [f the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person
about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

 
AO 245C Rev. 04/19) An@geddudericHicp-OOBBCakcAK Document 328 Filed 06/17/19 Page 5 of 6
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 5 of 6
DEFENDANT: JAMES GATTO
CASE NUMBER: 1:($2)17-CR-686-04 (LAK)
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6,

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 $ $ $ 342,437.75 *
[i The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determimation.
[1] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

 

 

 

Under Seal*

 

TOTALS $ 342,437.75" $ 342 437.75 *

[1 Restitution amount ordered pursuant to plea agreement $

L] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g),

[1 The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
{] the interest requirement is waived for C1 fine LI restitution.

(| the interest requirement forthe [J fine (1s restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 
AO 245C Rev. 04/19) AmditigdadamhVing CP0GBBEs_AK Document 328 Filed 06/17/19 Page 6 of 6
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 6 of 6
DEFENDANT: JAMES GATTO
CASE NUMBER: 1:(S2)17-CR-686-01(LAK)

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A if Lump sum payment of $ 300.00 due immediately, balance due

E] not later than , or
Ff] imaccordancewith (7 C, [7 D, OF E,vor (O F below; or

B ( Payment to begin immediately (may be combined with £] C, [1] Dor 1 F below); or

C (1 Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
_ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E ( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [1] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. Aji criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

wf Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

$342,437.75 with defendants Merl Code (17-CR-686-02-LAK),and Christian Dawkins (17-CR-686-03-LAK), and Munish
Sood 918-CR-620(KMW}, and Thomas Gassnoia (18-CR-252-LAK).*

{] The defendant shall pay the cost of prosecution.

[] The defendant shall pay the following court cost(s):

FE] The defendant shall forfeit the defendant’s interest in the folowing property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) FVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 
